DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/9/22 has been entered.
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a).
Claims 1, 3, 5, 6, 9, 13, 14, and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Toyoshima et al. (US 2016/0092005, “Toyoshima”) in view of Lee et al. (US 2014/0238269, “Lee”) and further in view of Tasaka et al. (US 2003/0020208, “Tasaka”).
Regarding claims 1 and 2, Toyoshima teaches a display device having an optical stack or laminate including a window (e.g., Fig. 1, layer 62, [0069], [0032]), a polarizing layer (e.g., Fig. 1, layer 52, [0069]), and a touch sensor layer on or adjacent to the window ([0059], capacitive touch sensor layer).	Toyoshima fails to specifically teach that the optical stack structure has an amended toughness reading on that presently claimed. In the same field of endeavor of laminate films for use in display devices (e.g., [0010], [0027], [0182]), Lee teaches to provide optical films for use in display devices having a tensile strain of from 10 to 30% and a tensile stress of 94 to 110 MPa at fracture such that they would each have an amended toughness of greater than 400 MPa ([0157], [0161]). Lee teaches that these features are useful in providing a film having improved mechanical physical properties for use in display devices ([0157], [0010], [0027]). It therefore would have been obvious to have adjusted the strain and stress at failure properties of the each of the layers and therefore the laminate stack of Toyoshima to within the ranges described by Lee in order to provide a cover having improved mechanical physical properties for use in display devices ([0157], [0010], [0027]).	Toyoshima fails to specifically teach the amended toughness of the window layer itself (though see Toyoshima at e.g., [0031], describing that the optical protective films may be made of cellulose).  In the same field of endeavor of substrate films for use in display devices (e.g., [0002], [0003]), Tasaka teaches a cellulose film having an amended toughness on the range of greater than 10,000 MPa% (see, e.g., [0353] – [0355], wherein the film may have a fracture point stress of up to 200 MPa and a elongation percentage of up to 60%, and thus have an amended toughness of greater than 12000 MPa%). Tasaka teaches that a film having these properties, when used as a protective film for a polarizer has good uniformalized in-plane and thickness direction optical properties ([0348] – [0355]). It would therefore have been obvious to the person of ordinary skill in the art at the time of filing to have used, for example, the cellulose film of Tasaka for the window or as a protective layer for the polarizer in order to provide suitable protection to the polarizer and for its good and adjustable optical qualities that may improve the viewing angle of the polarizing plate (e.g., [0415]).
Regarding claim 3, Toyoshima teaches the inclusion of a resin substrate film (e.g., Fig. 1, layer 62, [0074], [0075]) and may include a hard coat layer over the substrate ([0069], Fig. 1, hard coat layer 63, 61).
Regarding claim 5, Toyoshima additionally teaches that the window may include ultraviolet absorbers designed to limit the transmission of UV light through the films ([0083]). Additionally, Tasaka teaches that the transmittance for an optical film in a display in the UV range of wavelength around 380 nm and having UV absorbers in the film should be less than 10% ([0342], [0255], [0251]).
Regarding claim 6, Toyoshima additionally teaches that the window may have a hardness of greater than HB, and thus greater than 3H ([0095]).
Regarding claim 9, Toyoshima additionally teaches that the polarizing layer may be a stretched film (e.g., [0151]) and may include a protective film on one side of the polarizer ([0151]).
Regarding claim 13, Toyoshima additionally teaches that an electrode layer may be included on a window or polarizing layer (e.g., Fig. 1, conductive electrode layers 70 and 50 attached to substrate 60, [0045], [0046]).
Regarding claim 14, Toyoshima additionally teaches that the electrode or conductive layer may have a resistivity of from 100 to 1000 ohms/square ([0067]).
Regarding claim 17, modified Toyoshima fails to specifically teach the transmittance of the various layers however Tasaka teaches that transmittance in the visible wavelengths should be optimized as high as possible, including to within the range of 85 to 100% in order to provide good light transmission in a display device ([0342]). It therefore would have been obvious to have adjusted the transmission of the layers to within this range in order to provide good light transmission in a display device ([0342] and see, e.g., [0512], [0513]).
Regarding claims 18-20, Toyoshima teaches that the electrode layer may be on either side of the polarizer (see Fig. 1, 70, 50, polarizing plate 40, and see Fig. 2, [0045], [0046], and [0114] – [0120]) and that the device may comprise an image display panel (e.g., Figs 1, 2, layer 20, [0115], [0046]).

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Toyoshima in view of Lee in view of Tasaka as applied to claim 1, above, and further in view of Lee et al. (US 2017/0028677, “Lee”).
Regarding claim 7, Toyoshima fails to specifically teach the Martens hardness of the window or substrate layer. In the same field of endeavor of window films for use in display devices (e.g., [0005]), Lee teaches a window having a high Martens hardness of 150 to 300 N/mm in order to improve hardness and flexibility of the window film ([0036]). It therefore would have been obvious to the ordinarily skilled artisan at the time of filing to have adjusted the Martens hardness of the window film to within this range in order to improve hardness and flexibility of the window film ([0036]).
Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Toyoshima in view of Lee in view of Tasaka as applied to claim 1, above, and further in view of Suzuki (US 2009/0081387, “Suzuki”).
Regarding claim 8, Toyoshima teaches that the window may have a contact with water angle of from about 10 to 50 degrees ([0098]). In the same field of endeavor of substrate films for use in display devices (e.g., [0003]), Suzuki teaches that, for example, cellulose ester films should have a coefficient of friction on the range of less than 0.3 in order to improve sliding ability of the film so as to improve and stabilize the winding ability of the films during processing ([0106], [0290]). It therefore would have been obvious to the ordinarily skilled artisan at the time of filing to have adjusted the coefficient of friction of the film to less than 0.3 in order to improve sliding ability of the film so as to improve and stabilize the winding ability of the films during processing ([0106], [0290]). Such properties for a film would read on the claimed equation 2 (e.g., for a film having a water contact angle of 50 degrees, and a coefficient of friction of 0.12, the resultant product according to equation 2 would be less than 2.5/degree). The Examiner notes that a prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have the same properties. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985).  See MPEP 2144.05.

Claims 10-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Toyoshima in view of Lee in view of Tasaka as applied to claim 1, above, and further in view of Miyatake et al. (US 2007/0206282, “Miyatake”).
Regarding claims 10 and 11, while Toyoshima teaches the inclusion of a polarizer, Toyoshima fails to teach the polarization degree and transmittance of that polarizer. In the same field of endeavor of optical films for use in display devices (e.g., [0002]), Miyatake teaches a polarizing film having a polarization degree of greater than 95% (e.g., [0029]) and a light transmittance of greater than 43% (e.g., [0155], Table 1, [0156]). It would have been obvious to the ordinarily skilled artisan at the time of filing to have substituted the polarizing film of Miyatake for that of Toyoshima for its excellent transmittance, polarization degree, and excellent visibility ([0016]).
Regarding claim 12, modified Toyoshima (Miyatake) teaches that the polarizer may be made of polyvinyl alcohol, as is typical in the art ([0051], [0006]) and that the thickness of the polarizer may be from 10 to 500 micrometers ([0088]). Such PVA type polarizers are described as being suitable in the present invention (see present specification at [0112] and Examples 1-5, describing common PVA type polarizers as suitable for use as a polarizer of the present invention and thus considered to have the presently claimed contractile force). It would therefore be expected that the film has a contractile force of less than 1.5 N and additionally that it would have been obvious to have suppressed the contractile force of the polarizer in order to reduce curling within the device itself. 
Claims 15 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Toyoshima in view of Lee in view of Tasaka as applied to claim 13, above, and further in view of Fujino et al. (US 2017/0045645, “Fujino”).
Regarding claims 15 and 16, Toyoshima fails to specifically teach the claimed surface roughness and refractive index values of the conductive film. In the same field of endeavor of conductive films for use in touch screen applications ([0002]), Fujino teaches that the surface roughness of a conductive layer may be less than 1.5 nm in order to keep the specific resistance of the layer low ([0060]). Fujino teaches that the refractive index of the conductive layer should be between 1.89 and 2.2 in order to provide a conductive film having good transparency ([0037]). It therefore would have been obvious to have adjusted the surface roughness and resistivity values of the conductive film of Toyoshima to within the ranges taught by Fujino in order to improve the resistance and transparency of the layer (Fujino, [0060], [0037]).

Response to Arguments
Applicant's arguments filed 5/16/22 have been fully considered but they are not persuasive.
Applicant argues that Lee fails to teach that a polarizer and touch sense layer stack would have the claimed amended toughness values. The Examiner respectfully notes that Lee teaches broadly that such values are desirable from the standpoint of improving the mechanical properties for films for use in a display device ([0157], [0010], [0010]). That is, Lee teaches that optical films having a tensile strain of from 10 to 30% and a tensile stress of 94 to 110 MPa at fracture (such that they would each have an amended toughness of greater than 400 MPa) provide improved mechanical physical properties for use in a display device ([0010], [0027], [0157], [0161]). The Examiner therefore maintains that it would have been obvious to have adjusted the strain and stress at failure properties of the each of the layers and therefore the laminate stack of Toyoshima to within the ranges described by Lee in order to provide a cover having improved mechanical physical properties for use in display devices ([0157], [0010], [0027]). In response to applicant's argument that Lee fails to teach that its optical film includes a polarizing layer, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).
Therefore, claims 1, 3, and 5-20 are rejected as described above. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY J FROST whose telephone number is (571)270-5618.  The examiner can normally be reached on Monday to Friday, 8:00am to 4:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aaron Austin, can be reached on 571-272-8935.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ANTHONY J FROST/Primary Examiner, Art Unit 1782